Case 9:20-cv-00015-RC-KFG Document 9 Filed 06/02/20 Page 1 of 2 PageID #: 19



                              **NOT FOR PRINTED PUBLICATION**


                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

DARRELL K. BOWSER                                  §

VS.                                                §     CIVIL ACTION NO. 9:20-CV-15

GIB LEWIS UNIT, ET AL.                             §

                            ORDER ACCEPTING THE MAGISTRATE
                          JUDGE’S REPORT AND RECOMMENDATION

           Plaintiff Darrell K. Bowser, a prisoner confined at the Gib Lewis Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983 against the Gib Lewis Unit, Warden LeBlanc, and Bryan

Collier.

           The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge has submitted a Report and Recommendation of United States Magistrate

Judge. The Magistrate Judge recommends dismissing this civil rights action without prejudice

pursuant to Federal Rule of Civil Procedure 41(a).

           The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No

objections to the Report and Recommendation of United States Magistrate Judge were filed by the

parties.
Case 9:20-cv-00015-RC-KFG Document 9 Filed 06/02/20 Page 2 of 2 PageID #: 20



                          **NOT FOR PRINTED PUBLICATION**


                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge (document no. 7) is ACCEPTED. Plaintiff’s motion to

dismiss (document no. 6) is GRANTED. A final judgment will be entered in this case in accordance

with the Magistrate Judge’s recommendation.

             So ORDERED and SIGNED, Jun 02, 2020.


                                                                 ____________________
                                                                 Ron Clark
                                                                 Senior Judge




                                                2
